AO 24.5B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                            Page I of I



                                            UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                                    JUDGMENT IN A CRIMINAL CASE
                                                                                                    (For Offenses Committed On or After November I, 1987)
                                            V.

                          Jorge Reyes-Mendoza                                                       CaseNumber: 3:19-mj-23802

                                                                                                    Merle N" ·                 '   '   '   '
                                                                                                    Defendant's   11 ttorney

                                                                                                                                       FILED
REGISTRATION NO. 89089298

THE DEFENDANT:                                                                                                                          SEP 16 2019
                                                                                                                                                               -fllR'i'---l---
 IZI pleaded guilty to count( s) _1.'. . .'.:'.o:'._f.'.::C:.::'.o.'. '.m:'.':p~la:'.i.'. '.nt:.. .__ _ _ _ _ _ _ _-l---"Cll'~:run,.,c,_.u••.:i"....o.lS+Rl{;+-GG
 •
                                                                                                                                                               0



     was found guilty to count(s)                                                                                      ~?,UTHERN DISTRICT OF CALIFOR NIA                         I,

     after a plea of not guilty.                                                                                                                                    -''
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):                                                                     I
Title & Section                         Nature of Offense                                                                                      Count Number(s)                   ·1




8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                                            1                                 I
                                                                                                                                                                                 I
 •
                                                                                                                                                                                  ~i
       The defendant has been found not guilty on count( s)
                                    -------------------
 •     Count(s)
                     ------------------
                                        dismissed on the motion of the United States.
                                                                                                                                                                                  I

                                            IMPRISONMENT                                                                                                                          I
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be                                                                                  I•

imprisoned for a term of:                                                                                                                                                         I!
                                 ,ts]  ',
                                            TIME SERVED                                      • _________ days
 IZI Assessment: $ 10 WAIVED         IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
  •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                Monday, September 16, 2019
                                                                                                Date of Imposition of Sentence


Received                           /
                "'ou=s""M,----------                                                            IliilLtJit::;LOcK
                                                                                                UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                   3:19-mj-23802
